DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1 recites “each of the pixels” (line 7) which should be replaced with “each of the plurality of pixels” to avoid antecedent basis issue.
Claim 4 recites “in the pixels” (line 3) which should be replaced with “in the plurality of pixels” to avoid antecedent basis issue.
Claim 6 recites “the structure include” (line 2) which should be replaced with “the structure includes”.
Claim 7 recites “each of the pixels” (line 5) which should be replaced with “each of the plurality of pixels” to avoid antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123115 to Sun et al. (hereinafter Sun) in view of Takahashi et al. (US 2017/0373268, hereinafter Takahashi).
With respect to Claim 1, Sun discloses a display device (display panel including installation hole 106 in a display area for installing a hardware structure) (Sun, Figs. 1-2, 4, 6A-6C, ¶0002-¶0006, ¶0034-¶0036, ¶0039-¶0041, ¶0048, ¶0051-¶0061) comprising:
       a display panel having a through hole (106) (Sun, Figs. 1-2, 4, 6C, ¶0034, ¶0006) in a display area including a plurality of pixels,
       wherein the display panel includes
       a substrate (100) (Sun, Figs. 1-2, 4, 6C, ¶0034), and
       an organic light-emitting diode (102/103/104) (Sun, Figs. 1-2, 4, 6C, ¶0034) including a first electrode (102) provided above the substrate (100) for each of the pixels, a second electrode (104) (Sun, Figs. 1-2, 4, 6A, ¶0034, ¶0052) provided over the plurality of pixels, and an organic electroluminescence layer (103) (Sun, Figs. 1-2, 4, 6C, ¶0003, ¶0034) arranged between the first electrode (102) and the second electrode (104),
       the through hole (106) penetrates at least the second electrode (104) (Sun, Figs. 1-2, 4, 6B-6C, ¶0034, ¶0055), and
      the second electrode (104) includes an encapsulation layer material part (105) (Sun, Figs. 1-2, 4, 6B-6C, ¶0034, ¶0039) at an inner surface of the through hole.
Further, Sun does not specifically disclose that the second electrode includes an oxidized part at an inner surface of the through hole.
However, Takahashi teaches forming the light emitting unit (Takahashi, Fig. 1, ¶0008, ¶0009, ¶0050-¶0068) having the second electrode (130) having an oxidizing part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) of the second electrode (130). The oxidized part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) is formed by oxidation treatment of the end portion of the second electrode (130) located outside of the light emitting unit (140) and includes an aluminum oxide in a case when the second electrode (130) includes aluminum. Further, the light emitting unit (140) including the second electrode (130) having an oxidizing part (136) is sealed with a sealing member (Takahashi, Fig. 1, ¶0067). The oxidized portion has visible light transmittance that is higher than in the rest of the second electrode, and thus optical transparency of the light emitting device is improved (Takahashi, Fig. 1, ¶0059, ¶0068).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Sun by oxidizing an end portion of the second electrode as taught by Takahashi, wherein the end portion of the second electrode is exposed at the through-hole of Sun to have the second electrode that includes an oxidized part at an inner surface of the through hole in order to provide improved display device with improved optical transparency of the light emitting device (Takahashi, ¶0008, ¶0009, ¶0059, ¶0068).
Regarding Claim 2, Sun in view of Takahashi discloses the display device according to claim 1. Further, Sun discloses the display device, wherein the through hole (106) (Sun, Figs. 1-2, 4, 6C, ¶0034) also penetrate the substrate (100).
Regarding Claim 3, Sun in view of Takahashi discloses the display device according to claim 1. Further, Sun discloses the display device, wherein the second electrode (104) (Sun, Figs. 1-2, 4, 6A, ¶0034, ¶0052) has a shape as a single film that surrounds peripheries of the through hole (106).
Regarding Claim 5, Sun in view of Takahashi discloses the display device according to claim 1. Further, Sun discloses the display device, wherein a structure (e.g., a hardware structure including a front camera, a button, or a headphone is installed in the installation hole 106 in a display area) (Sun, Figs. 1-2, 4, 6C, ¶0034, ¶0048) other than the display panel is arranged at a position corresponding to the through hole (106).
Regarding Claim 6, Sun in view of Takahashi discloses the display device according to claim 5. Further, Sun discloses the display device, wherein the structure include at least one of camera, earphone, and microphone (e.g., a hardware structure including a front camera, a button, or a headphone is installed in the installation hole 106 in a display area) (Sun, Figs. 1, 4, 6C, ¶0034, ¶0048).
With respect to Claim 7, Sun discloses a method of manufacturing a display device (e.g., display panel including installation hole 106 in a display area for installing a hardware structure) that includes a display panel having a display area including a plurality of pixels (Sun, Figs. 1-2, 4, 6A-6C, ¶0002-¶0006, ¶0034-¶0036, ¶0039-¶0041, ¶0048, ¶0051-¶0061), the method comprising:
       forming an organic light-emitting diode (102/103/104) (Sun, Figs. 1-2, 6A, ¶0034, ¶0051-¶0052, ¶0057) which includes a first electrode (102) provided above a substrate (100) for each of the pixels, a second electrode (104) provided over the plurality of pixels, and an organic electroluminescence layer (103) arranged between the first electrode (102) and the second electrode (104);
       25providing a through hole (106) (Sun, Figs. 1-2, 46B-6C, ¶0034, ¶0053, ¶0058-¶0059) which exposes a part of the second electrode (104), in the display area.    
Further, Sun does not specifically disclose oxidizing a part of the second electrode exposed at an inner 21DSP-50984 (US) surface of the through hole.
However, Takahashi teaches forming the light emitting unit (Takahashi, Fig. 1, ¶0008, ¶0009, ¶0050-¶0068) having the second electrode (130) having an oxidizing part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) of the second electrode (130). The oxidized part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) is formed by oxidation treatment of the end portion of the second electrode (130) located outside of the light emitting unit (140) and includes an aluminum oxide in a case when the second electrode (130) includes aluminum. Further, the light emitting unit (140) including the second electrode (130) having an oxidizing part (136) is sealed with a sealing member (Takahashi, Fig. 1, ¶0067). The oxidized portion has visible light transmittance that is higher than in the rest of the second electrode, and thus optical transparency of the light emitting device is improved (Takahashi, Fig. 1, ¶0059, ¶0068).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Sun by oxidizing an end portion of the second electrode as taught by Takahashi, wherein the end portion of the second electrode is exposed at the through-hole of Sun to have the method comprising: oxidizing a part of the second electrode exposed at an inner 21DSP-50984 (US) surface of the through hole in order to provide improved display device with improved optical transparency of the light emitting device (Takahashi, ¶0008, ¶0009, ¶0059, ¶0068).
Regarding Claim 8, Sun in view of Takahashi discloses the method for manufacturing the display device according to claim 7. Further, Sun discloses the method, wherein a laser beam (e.g., laser cutting process to form installation through hole) (Sun, Figs. 1-2, 6A, ¶0061) is irradiated in the display area, thus carrying out the providing the through hole (106), but does not specifically disclose 5a laser beam is simultaneously carrying out the providing the through hole, and the oxidizing a part of the second electrode. However, Takahashi teaches forming the light emitting unit (Takahashi, Fig. 1, ¶0008, ¶0009, ¶0050-¶0068) having the second electrode (130) having an oxidizing part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) of the second electrode (130). The oxidized part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) is formed by oxidation treatment by irradiating the end portion of the electrode (130) with a laser beam in an oxidizing atmosphere such as an atmosphere including oxygen.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Sun/Takahashi by performing laser cutting process for installation hole in an oxidizing atmosphere as taught by Takahashi, wherein the end portion of the second electrode is exposed at the through-hole and oxidized to have the method, wherein a laser beam is simultaneously carrying out the providing the through hole, and the oxidizing a part of the second electrode in order to provide improved display device with improved optical transparency of the light emitting device (Takahashi, ¶0008, ¶0009, ¶0059, ¶0068).
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0069063 to Kim et al. (hereinafter Kim) in view of Takahashi (US 2017/0373268).
With respect to Claim 1, Kim discloses a display device (e.g., display panel including installation hole TH in a display area for installing a hardware structure) (Kim, Figs. 1-5, ¶0002, ¶0006- ¶0027, ¶0048-¶0101) comprising:
       a display panel having a through hole (TH) (Kim, Figs. 1-5, ¶0050, ¶0051) in a display area (DA) including a plurality of pixels,
       wherein the display panel includes
       a substrate (101) (Kim, Figs. 1-5, ¶0071- ¶0072), and
       an organic light-emitting diode (108/123/127) (Kim, Figs. 1-5, ¶0049, ¶0086-¶0089) including a first electrode (108) provided above the substrate (101) for each of the pixels, a second electrode (127) (Kim, Figs. 1-5, ¶0086, ¶0091) provided over the plurality of pixels, and an organic electroluminescence layer (123) (Kim, Figs. 1-5, ¶0089) arranged between the first electrode (108) and the second electrode (127),
       the through hole (TH) penetrates at least the second electrode (127) (Kim, Figs. 1-5, ¶0051, ¶0071, ¶0097, ¶0098), and
       the second electrode (127) includes an encapsulation layer (140) (Kim, Figs. 1-5, ¶0097, ¶0098) exposed at an inner surface of the through hole (106).
Further, Kim does not specifically disclose that that the second electrode includes an oxidized part at an inner surface of the through hole.
However, Takahashi teaches forming the light emitting unit (Takahashi, Fig. 1, ¶0008, ¶0009, ¶0050-¶0068) having the second electrode (130) having an oxidizing part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) of the second electrode (130). The oxidized part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) is formed by oxidation treatment of the end portion of the second electrode (130) located outside of the light emitting unit (140) and includes an aluminum oxide in a case when the second electrode (130) includes aluminum. Further, the light emitting unit (140) including the second electrode (130) having an oxidizing part (136) is sealed with a sealing member (Takahashi, Fig. 1, ¶0067). The oxidized portion has visible light transmittance that is higher than in the rest of the second electrode, and thus optical transparency of the light emitting device is improved (Takahashi, Fig. 1, ¶0059, ¶0068).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Kim by oxidizing an end portion of the second electrode as taught by Takahashi, wherein the end portion of the second electrode is exposed at the through-hole of Kim to have the second electrode that includes an oxidized part at an inner surface of the through hole in order to provide improved display device with improved optical transparency of the light emitting device (Takahashi, ¶0008, ¶0009, ¶0059, ¶0068).
Regarding Claim 2, Kim in view of Takahashi discloses the display device according to claim 1. Further, Kim discloses the display device, wherein the through hole (TH) (Kim, Figs. 1-5, ¶0051, ¶0071) also penetrate the substrate (101).
Regarding Claim 3, Kim in view of Takahashi discloses the display device according to claim 1. Further, Kim discloses the display device, wherein the second electrode (127) (Kim, Figs. 1-5, ¶0091) has a shape as a single film that surrounds peripheries of the through hole (TH).
Regarding Claim 5, Kim in view of Takahashi discloses the display device according to claim 1. Further, Kim discloses the display device, wherein a structure (a camera, a sensor, microphone or a speaker) (Kim, Figs. 1-5, ¶0050) other than the display panel is arranged at a position corresponding to the through hole (TH).
Regarding Claim 6, Kim in view of Takahashi discloses the display device according to claim 5. Further, Kim discloses the display device, wherein the structure include at least one of camera, earphone, and microphone (a camera, a sensor, microphone or a speaker) (Kim, Figs. 1-5, ¶0050).
With respect to Claim 7, Kim discloses a method of manufacturing a display device (e.g., display panel including installation hole TH in a display area for installing a hardware structure) that includes a display panel having a display area including a plurality of pixels (Kim, Figs. 1-5, ¶0002, ¶0006- ¶0027, ¶0048-¶0101), the method comprising:
       forming an organic light-emitting diode (108/123/127) (Kim, Figs. 1-5, ¶0049, ¶0086-¶0089) which includes a first electrode (108) provided above a substrate (101) for each of the pixels, a second electrode (127) provided over the plurality of pixels, and an organic electroluminescence layer (123) arranged between the first electrode (108) and the second electrode (127);
       25providing a through hole (TH) (Kim, Figs. 1-5, ¶0051, ¶0071, ¶0097, ¶0098) which exposes a part of the second electrode (127), in the display area.    
Further, Kim does not specifically disclose oxidizing a part of the second electrode exposed at an inner 21DSP-50984 (US) surface of the through hole.
However, Takahashi teaches forming the light emitting unit (Takahashi, Fig. 1, ¶0008, ¶0009, ¶0050-¶0068) having the second electrode (130) having an oxidizing part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) of the second electrode (130). The oxidized part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) is formed by oxidation treatment of the end portion of the second electrode (130) located outside of the light emitting unit (140) and includes an aluminum oxide in a case when the second electrode (130) includes aluminum. Further, the light emitting unit (140) including the second electrode (130) having an oxidizing part (136) is sealed with a sealing member (Takahashi, Fig. 1, ¶0067). The oxidized portion has visible light transmittance that is higher than in the rest of the second electrode, and thus optical transparency of the light emitting device is improved (Takahashi, Fig. 1, ¶0059, ¶0068).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim by oxidizing an end portion of the second electrode as taught by Takahashi, wherein the end portion of the second electrode is exposed at the through-hole of Kim to have the method comprising: oxidizing a part of the second electrode exposed at an inner 21DSP-50984 (US) surface of the through hole in order to provide improved display device with improved optical transparency of the light emitting device (Takahashi, ¶0008, ¶0009, ¶0059, ¶0068).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123115 to Sun in view Takahashi (US 2017/0373268) as applied to claim 1, and further in view of Tokuda et al. (US Patent No. 8,384,287, hereinafter Tokuda).
Regarding Claim 4, Sun in view of Takahashi discloses the display device according to claim 1. Further, Sun discloses the display device, further comprising: a pixel circuit (TFT structure) (Sun, Figs. 1, 4, 6C, ¶0034) provided in the pixels, but does not specifically disclose a video signal line which supplies a voltage corresponding to a video signal, to the pixel circuit; and a scanning signal line which applies a voltage to a lighting thin-film transistor included in the pixel circuit, wherein the video signal line and the scanning signal line arranged next to the through hole are curved to detour around the through hole.
However, Tokuda teaches an organic EL display device (Tokuda, Figs. 1, 2, 6-7, Col. 2, lines 21-23; Col. 3, lines 42-67; Col. 4, lines 1-43; Col. 9, lines 15-67; Col. 10, lines 15, lines 42-47) of high definition with enhanced space utilization efficiency, the display comprises a plurality of pixels (e.g., PIX11, PIX12, PIX13, PIX14) and a pixel circuit (a drive TFT 111, a reset TFT 112, a light-emission control TFT 113, detection control TFT 114) provided in the pixels; a video signal line (DATA11) (Tokuda, Figs. 1, 2, Col. 4, lines 23-33) which supplies a voltage corresponding to a video signal, to the pixel circuit (connected to the drive TFT 111 through the holding capacitance structure DCAP11), and a signal line (control line ILM12 connected to the light-emission control TFT 113 and reset control line RES12 connected to the light-emission control TFT 113 through the reset TFT 112) (Tokuda, Figs. 1, 2, Col. 4, lines 25-40) which applies a voltage to a lighting thin-film transistor (TFT 113) included in the pixel circuit, wherein the video signal line (DATA11) and the signal line (RES12/ILM12) (Tokuda, Figs. 1, 2, 4, 6-7, Col. 9, lines 15-58; Col 10, lines 42-47) arranged next to contact holes (e.g., CH12 and CH11-2) are curved to detour around the through hole (control lines RES12/ILM12 are curved for ensuring a space for arranging contact holes CH12 and CH11-2 to realize an efficient layout of the pixel circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Sun/Takahashi by forming video signal lines and scanning lines curved around the through hole of Sun as video signal lines and control lines of Tokada curved around contact holes as taught by Tokada to have a video signal line which supplies a voltage corresponding to a video signal, to the pixel circuit; and a scanning signal line which applies a voltage to a lighting thin-film transistor included in the pixel circuit, wherein the video signal line and the scanning signal line arranged next to the through hole are curved to detour around the through hole in order to provide a space for arranging holes to realize an efficient layout of the pixel circuit, and thus to obtain an organic EL display device of high definition with enhanced space utilization efficiency (Tokada, Col. 2, lines 21-23; Col. 9, lines 15-58).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0069063 to Kim in view Takahashi (US 2017/0373268) as applied to claim 1, and further in view of Tokuda (US Patent No. 8,384,287).
Regarding Claim 4, Kim in view of Takahashi discloses the display device according to claim 1. Further, Kim discloses the display device, further comprising: a pixel circuit (PC) (Kim, Figs. 1-5, ¶0053-¶0069) provided in the pixels, but does not specifically disclose a video signal line which supplies a voltage corresponding to a video signal, to the pixel circuit; and a scanning signal line which applies a voltage to a lighting thin-film transistor included in the pixel circuit, wherein the video signal line and the scanning signal line arranged next to the through hole are curved to detour around the through hole.
However, Tokuda teaches an organic EL display device (Tokuda, Figs. 1, 2, 6-7, Col. 2, lines 21-23; Col. 3, lines 42-67; Col. 4, lines 1-43; Col. 9, lines 15-67; Col. 10, lines 15, lines 42-47) of high definition with enhanced space utilization efficiency, the display comprises a plurality of pixels (e.g., PIX11, PIX12, PIX13, PIX14) and a pixel circuit (a drive TFT 111, a reset TFT 112, a light-emission control TFT 113, detection control TFT 114) provided in the pixels; a video signal line (DATA11) (Tokuda, Figs. 1, 2, Col. 4, lines 23-33) which supplies a voltage corresponding to a video signal, to the pixel circuit (connected to the drive TFT 111 through the holding capacitance structure DCAP11), and a signal line (control line ILM12 connected to the light-emission control TFT 113 and reset control line RES12 connected to the light-emission control TFT 113 through the reset TFT 112) (Tokuda, Figs. 1, 2, Col. 4, lines 25-40) which applies a voltage to a lighting thin-film transistor (TFT 113) included in the pixel circuit, wherein the video signal line (DATA11) and the signal line (RES12/ILM12) (Tokuda, Figs. 1, 2, 4, 6-7, Col. 9, lines 15-58; Col 10, lines 42-47) arranged next to contact holes (e.g., CH12 and CH11-2) are curved to detour around the through hole (control lines RES12/ILM12 are curved for ensuring a space for arranging contact holes CH12 and CH11-2 to realize an efficient layout of the pixel circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Kim/Takahashi by forming video signal lines and scanning lines curved around the through hole of Kim as video signal lines and control lines of Tokada curved around contact holes as taught by Tokada to have a video signal line which supplies a voltage corresponding to a video signal, to the pixel circuit; and a scanning signal line which applies a voltage to a lighting thin-film transistor included in the pixel circuit, wherein the video signal line and the scanning signal line arranged next to the through hole are curved to detour around the through hole in order to provide a space for arranging holes to realize an efficient layout of the pixel circuit, and thus to obtain an organic EL display device of high definition with enhanced space utilization efficiency (Tokada, Col. 2, lines 21-23; Col. 9, lines 15-58).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0069063 to Kim in view Takahashi (US 2017/0373268) as applied to claim 7, and further in view of Chung et al. (US 2014/0357002, hereinafter Chung).
Regarding Claim 8, Kim in view of Takahashi discloses the method for manufacturing the display device according to claim 7. Further, Kim does not specifically disclose 5the method, wherein a laser beam is irradiated in the display area, thus simultaneously carrying out the providing the through hole, and the oxidizing a part of the second electrode.
However, Lee teaches a method of manufacturing an organic light-emitting display device (Lee, Figs. 1, 3, 4A, 11-12, ¶0006-¶0007, ¶0065-¶0108) comprising a plurality of pixels and through parts (400) (Lee, Fig. 4A, 11-12, ¶0069-¶0072, ¶0107) in the display area (DA), wherein through part (400) has an inner surface (400a) and passes through the substrate (100). The second electrode (230) (Lee, Fig. 4A, 11-12, ¶0197-¶0199) of the organic light-emitting diode (OLED) has an end portion exposed at the inner surface (400a) of the through part (400) forming, and the substrate is removed by laser cutting process though a fine pattern process using a femto laser. The encapsulation layer (300) (Lee, Fig. 4A, 11-12, ¶0203) is formed on the opposite electrode (230) to cover the inner surface (400a) of the though part (400) to prevent damage of the device and to improve a reliability of the display device.
Further, Takahashi teaches forming the light emitting unit (Takahashi, Fig. 1, ¶0008, ¶0009, ¶0050-¶0068) having the second electrode (130) having an oxidizing part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) of the second electrode (130). The oxidized part (136) (Takahashi, Fig. 1, ¶0059, ¶0066) is formed by oxidation treatment by irradiating the end portion of the electrode (130) with a laser beam in an oxidizing atmosphere such as an atmosphere including oxygen.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kim/Takahashi by performing laser cutting process in the through part having the exposed end portion of the second electrode as taught by Lee, wherein the laser cutting process is performed in oxidizing atmosphere as taught by Takahashi to oxidize the end portion of the second electrode at the through part to have the method, wherein a laser beam is irradiated in the display area, thus simultaneously carrying out the providing the through hole, and the oxidizing a part of the second electrode in order to provide improved method of forming flexible display device having through part to enhance the reliability of the device; and to obtain a display device with improved optical transparency of the light emitting device (Lee, ¶0006, ¶0007, ¶0066, ¶0069, ¶0198, ¶0203;Takahashi, ¶0008, ¶0009, ¶0059, ¶0068).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0123115 to Sun in view Takahashi (US 2017/0373268) as applied to claim 7, and further in view of Chung et al. (US 2014/0357002, hereinafter Chung).
Regarding Claim 9, Sun in view of Takahashi discloses the method for manufacturing the display device display device according to claim 7. Further, Sun does not specifically disclose that the second electrode is formed by a single film forming process using a single mask. However, Chung teaches a method of forming organic light-emitting display comprising a counter electrode (222) (Chung, Figs. 4, 7-8, ¶0008-¶0011, ¶0043-¶0068, ¶0084-¶0086, ¶0092) that functions as a cathode electrode. The counter electrode (222) (Chung, Figs. 4, 7-8, ¶0065) is formed as a single film using a single mask (152) including slits (11) for forming the counter electrode (222). The formation of the counter electrode (222) (Chung, Figs. 4, 7-8, ¶0067, ¶0084-¶0086, ¶0092) is achieved via a single mask to facilitate patterning of the counter electrode by using a small mask scanning (SMS) deposition method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Sun/Takahashi by forming the second electrode as a single film using a single mask as taught by Chung to have the method, wherein the second electrode is formed by a single film forming process using a single mask in order to facilitate patterning of the counter/cathode electrode, and to provide improved deposition method with reduced processing time and by using a relatively small mask (Chung, ¶0008-¶0011, ¶0084-¶0086, ¶0092).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0069063 to Kim in view Takahashi (US 2017/0373268) as applied to claim 7, and further in view of Chung et al. (US 2014/0357002, hereinafter Chung).
Regarding Claim 9, Kim in view of Takahashi discloses the method for manufacturing the display device display device according to claim 7. Further, Kim does not specifically disclose that the second electrode is formed by a single film forming process using a single mask. However, Chung teaches a method of forming organic light-emitting display comprising a counter electrode (222) (Chung, Figs. 4, 7-8, ¶0008-¶0011, ¶0043-¶0068, ¶0084-¶0086, ¶0092) that functions as a cathode electrode. The counter electrode (222) (Chung, Figs. 4, 7-8, ¶0065) is formed as a single film using a single mask (152) including slits (11) for forming the counter electrode (222). The formation of the counter electrode (222) (Chung, Figs. 4, 7-8, ¶0067, ¶0084-¶0086, ¶0092) is achieved via a single mask to facilitate patterning of the counter electrode by using a small mask scanning (SMS) deposition method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Kim/Takahashi by forming the second electrode as a single film using a single mask as taught by Chung to have the method, wherein the second electrode is formed by a single film forming process using a single mask in order to facilitate patterning of the counter/cathode electrode, and to provide improved deposition method with reduced processing time and by using a relatively small mask (Chung, ¶0008-¶0011, ¶0084-¶0086, ¶0092).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891